


 HR 4839 ENR: Tax Technical Corrections Act

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 4839
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to make technical corrections, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax Technical Corrections Act
			 of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Amendment related to the Tax Relief and Health Care Act
				of 2006.
					Sec. 3. Amendments related to title XII of the Pension
				Protection Act of 2006.
					Sec. 4. Amendments related to the Tax Increase Prevention and
				Reconciliation Act of 2005.
					Sec. 5. Amendments related to the Safe, Accountable, Flexible,
				Efficient Transportation Equity Act: A Legacy for Users.
					Sec. 6. Amendments related to the Energy Policy Act of
				2005.
					Sec. 7. Amendments related to the American Jobs Creation Act of
				2004.
					Sec. 8. Amendments related to the Economic Growth and Tax
				Relief Reconciliation Act of 2001.
					Sec. 9. Amendments related to the Tax Relief Extension Act of
				1999.
					Sec. 10. Amendment related to the Internal Revenue Service
				Restructuring and Reform Act of 1998.
					Sec. 11. Clerical corrections.
				
			2.Amendment related to
			 the Tax Relief and Health Care Act of 2006
			(a)Amendment
			 related to section 402 of division A of the ActSubparagraph (A)
			 of section 53(e)(2) is amended to read as follows:
				
					(A)In
				generalThe term AMT refundable credit amount means,
				with respect to any taxable year, the amount (not in excess of the long-term
				unused minimum tax credit for such taxable year) equal to the greater
				of—
						(i)$5,000,
						(ii)20 percent of the
				long-term unused minimum tax credit for such taxable year, or
						(iii)the amount (if any) of the AMT refundable
				credit amount determined under this paragraph for the taxpayer’s preceding
				taxable year (as determined before any reduction under subparagraph
				(B)).
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provision of the Tax Relief and Health Care Act of 2006 to
			 which it relates.
			3.Amendments
			 related to title XII of the Pension Protection Act of 2006
			(a)Amendment
			 related to section 1201 of the ActSubparagraph (D) of section
			 408(d)(8) is amended by striking all amounts distributed from all
			 individual retirement plans were treated as 1 contract under paragraph (2)(A)
			 for purposes of determining the inclusion of such distribution under section
			 72 and inserting all amounts in all individual retirement plans
			 of the individual were distributed during such taxable year and all such plans
			 were treated as 1 contract for purposes of determining under section 72 the
			 aggregate amount which would have been so includible.
			(b)Amendment
			 related to section 1203 of the ActSubsection (d) of section 1366
			 is amended by adding at the end the following new paragraph:
				
					(4)Application of
				limitation on charitable contributionsIn the case of any
				charitable contribution of property to which the second sentence of section
				1367(a)(2) applies, paragraph (1) shall not apply to the extent of the excess
				(if any) of—
						(A)the shareholder’s
				pro rata share of such contribution, over
						(B)the shareholder’s
				pro rata share of the adjusted basis of such
				property.
						.
			(c)Amendment
			 related to section 1215 of the ActSubclause (I) of section
			 170(e)(7)(D)(i) is amended by striking related and inserting
			 substantial and related.
			(d)Amendments
			 related to section 1218 of the Act
				(1)Section 2055 is
			 amended by striking subsection (g) and by redesignating subsection (h) as
			 subsection (g).
				(2)Subsection (e) of
			 section 2522 is amended—
					(A)by striking
			 paragraphs (2) and (4),
					(B)by redesignating
			 paragraph (3) as paragraph (2), and
					(C)by adding at the
			 end of paragraph (2), as so redesignated, the following new
			 subparagraph:
						
							(C)Initial
				fractional contributionFor
				purposes of this paragraph, the term initial fractional
				contribution means, with respect to any donor, the first gift of an
				undivided portion of the donor's entire interest in any tangible personal
				property for which a deduction is allowed under subsection (a) or
				(b).
							.
					(e)Amendments
			 related to section 1219 of the Act
				(1)Paragraph (2) of section 6695A(a) is
			 amended by inserting a substantial estate or gift tax valuation
			 understatement (within the meaning of section 6662(g)), before
			 or a gross valuation misstatement.
				(2)Paragraph (1) of
			 section 6696(d) is amended by striking or under section 6695 and
			 inserting , section 6695, or 6695A.
				(f)Amendment
			 related to section 1221 of the ActSubparagraph (A) of section
			 4940(c)(4) is amended to read as follows:
				
					(A)There shall not be
				taken into account any gain or loss from the sale or other disposition of
				property to the extent that such gain or loss is taken into account for
				purposes of computing the tax imposed by section
				511.
					.
			(g)Amendment related
			 to section 1225 of the Act
				(1)Subsection (b) of
			 section 6104 is amended—
					(A)by striking
			 information in the heading, and
					(B)by adding at the
			 end the following: Any annual return which is filed under section 6011
			 by an organization described in section 501(c)(3) and which relates to any tax
			 imposed by section 511 (relating to imposition of tax on unrelated business
			 income of charitable, etc., organizations) shall be treated for purposes of
			 this subsection in the same manner as if furnished under section
			 6033..
					(2)Clause (ii) of
			 section 6104(d)(1)(A) is amended to read as follows:
					
						(ii)any annual return which is filed under
				section 6011 by an organization described in section 501(c)(3) and which
				relates to any tax imposed by section 511 (relating to imposition of tax on
				unrelated business income of charitable, etc.,
				organizations),
						.
				(3)Paragraph (2) of
			 section 6104(d) is amended by striking section 6033 and
			 inserting section 6011 or 6033.
				(h)Amendment
			 related to section 1231 of the ActSubsection (b) of section 4962
			 is amended by striking or D and inserting D, or
			 G.
			(i)Amendment related
			 to section 1242 of the Act
				(1)Subclause (II) of
			 section 4958(c)(3)(A)(i) is amended by striking paragraph (1), (2), or
			 (4) of section 509(a) and inserting subparagraph
			 (C)(ii).
				(2)Clause (ii) of
			 section 4958(c)(3)(C) is amended to read as follows:
					
						(ii)ExceptionSuch
				term shall not include—
							(I)any organization
				described in paragraph (1), (2), or (4) of section 509(a), and
							(II)any organization which is treated as
				described in such paragraph (2) by reason of the last sentence of section
				509(a) and which is a supported organization (as defined in section 509(f)(3))
				of the organization to which subparagraph (A)
				applies.
							.
				(j)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Pension Protection Act of 2006 to which they
			 relate.
			4.Amendments related to
			 the Tax Increase Prevention and Reconciliation Act of 2005
			(a)Amendments
			 related to section 103 of the ActParagraph (6) of section 954(c)
			 is amended by redesignating subparagraph (B) as subparagraph (C) and inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)ExceptionSubparagraph (A) shall not apply in the
				case of any interest, rent, or royalty to the extent such interest, rent, or
				royalty creates (or increases) a deficit which under section 952(c) may reduce
				the subpart F income of the payor or another controlled foreign
				corporation.
					.
			(b)Amendments
			 related to section 202 of the Act
				(1)Subparagraph (A)
			 of section 355(b)(2) is amended to read as follows:
					
						(A)it is engaged in
				the active conduct of a trade or
				business,
						.
				(2)Paragraph (3) of
			 section 355(b) is amended to read as follows:
					
						(3)Special rules
				for determining active conduct in the case of affiliated groups
							(A)In
				generalFor purposes of determining whether a corporation meets
				the requirements of paragraph (2)(A), all members of such corporation’s
				separate affiliated group shall be treated as one corporation.
							(B)Separate
				affiliated groupFor purposes of this paragraph, the term
				separate affiliated group means, with respect to any corporation,
				the affiliated group which would be determined under section 1504(a) if such
				corporation were the common parent and section 1504(b) did not apply.
							(C)Treatment of
				trade or business conducted by acquired memberIf a corporation
				became a member of a separate affiliated group as a result of one or more
				transactions in which gain or loss was recognized in whole or in part, any
				trade or business conducted by such corporation (at the time that such
				corporation became such a member) shall be treated for purposes of paragraph
				(2) as acquired in a transaction in which gain or loss was recognized in whole
				or in part.
							(D)RegulationsThe Secretary shall prescribe such
				regulations as are necessary or appropriate to carry out the purposes of this
				paragraph, including regulations which provide for the proper application of
				subparagraphs (B), (C), and (D) of paragraph (2), and modify the application of
				subsection (a)(3)(B), in connection with the application of this
				paragraph.
							.
				(3)The Internal Revenue Code of 1986 shall be
			 applied and administered as if the amendments made by section 202 of the Tax
			 Increase Prevention and Reconciliation Act of 2005 and by section 410 of
			 division A of the Tax Relief and Health Care Act of 2006 had never been
			 enacted.
				(c)Amendment related
			 to section 515 of the ActSubsection (f) of section 911 is
			 amended to read as follows:
				
					(f)Determination of
				tax liability
						(1)In
				generalIf, for any taxable
				year, any amount is excluded from gross income of a taxpayer under subsection
				(a), then, notwithstanding sections 1 and 55—
							(A)if such taxpayer
				has taxable income for such taxable year, the tax imposed by section 1 for such
				taxable year shall be equal to the excess (if any) of—
								(i)the tax which
				would be imposed by section 1 for such taxable year if the taxpayer’s taxable
				income were increased by the amount excluded under subsection (a) for such
				taxable year, over
								(ii)the tax which
				would be imposed by section 1 for such taxable year if the taxpayer’s taxable
				income were equal to the amount excluded under subsection (a) for such taxable
				year, and
								(B)if such taxpayer
				has a taxable excess (as defined in section 55(b)(1)(A)(ii)) for such taxable
				year, the amount determined under the first sentence of section 55(b)(1)(A)(i)
				for such taxable year shall be equal to the excess (if any) of—
								(i)the amount which
				would be determined under such sentence for such taxable year (subject to the
				limitation of section 55(b)(3)) if the taxpayer’s taxable excess (as so
				defined) were increased by the amount excluded under subsection (a) for such
				taxable year, over
								(ii)the amount which
				would be determined under such sentence for such taxable year if the taxpayer’s
				taxable excess (as so defined) were equal to the amount excluded under
				subsection (a) for such taxable year.
								(2)Special
				rules
							(A)Regular
				taxIn applying section 1(h) for purposes of determining the tax
				under paragraph (1)(A)(i) for any taxable year in which, without regard to this
				subsection, the taxpayer’s net capital gain exceeds taxable income (hereafter
				in this subparagraph referred to as the capital gain excess)—
								(i)the
				taxpayer’s net capital gain (determined without regard to section 1(h)(11))
				shall be reduced (but not below zero) by such capital gain excess,
								(ii)the taxpayer’s
				qualified dividend income shall be reduced by so much of such capital gain
				excess as exceeds the taxpayer’s net capital gain (determined without regard to
				section 1(h)(11) and the reduction under clause (i)), and
								(iii)adjusted net
				capital gain, unrecaptured section 1250 gain, and 28-percent rate gain shall
				each be determined after increasing the amount described in section 1(h)(4)(B)
				by such capital gain excess.
								(B)Alternative
				minimum taxIn applying
				section 55(b)(3) for purposes of determining the tax under paragraph (1)(B)(i)
				for any taxable year in which, without regard to this subsection, the
				taxpayer’s net capital gain exceeds the taxable excess (as defined in section
				55(b)(1)(A)(ii))—
								(i)the rules of
				subparagraph (A) shall apply, except that such subparagraph shall be applied by
				substituting the taxable excess (as defined in section
				55(b)(1)(A)(ii)) for taxable income, and
								(ii)the reference in
				section 55(b)(3)(B) to the excess described in section 1(h)(1)(B) shall be
				treated as a reference to such excess as determined under the rules of
				subparagraph (A) for purposes of determining the tax under paragraph
				(1)(A)(i).
								(C)DefinitionsTerms
				used in this paragraph which are also used in section 1(h) shall have the
				respective meanings given such terms by section 1(h), except that in applying
				subparagraph (B) the adjustments under part VI of subchapter A shall be taken
				into
				account.
							.
			(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect as if included in the
			 provisions of the Tax Increase Prevention and Reconciliation Act of 2005 to
			 which they relate.
				(2)Modification of
			 active business definition under section 355
					(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 amendments made by subsection (b) shall apply to distributions made after May
			 17, 2006.
					(B)Transition
			 ruleThe amendments made by
			 subsection (b) shall not apply to any distribution pursuant to a transaction
			 which is—
						(i)made pursuant to an
			 agreement which was binding on May 17, 2006, and at all times
			 thereafter,
						(ii)described in a
			 ruling request submitted to the Internal Revenue Service on or before such
			 date, or
						(iii)described on or
			 before such date in a public announcement or in a filing with the Securities
			 and Exchange Commission.
						(C)Election out of
			 transition ruleSubparagraph (B) shall not apply if the
			 distributing corporation elects not to have such subparagraph apply to
			 distributions of such corporation. Any such election, once made, shall be
			 irrevocable.
					(D)Special rule for
			 certain pre-enactment distributionsFor purposes of determining the continued
			 qualification under section 355(b)(2)(A) of the Internal Revenue Code of 1986
			 of distributions made on or before May 17, 2006, as a result of an acquisition,
			 disposition, or other restructuring after such date, such distribution shall be
			 treated as made on the date of such acquisition, disposition, or restructuring
			 for purposes of applying subparagraphs (A) through (C) of this paragraph. The
			 preceding sentence shall only apply with respect to the corporation that
			 undertakes such acquisition, disposition, or other restructuring, and only if
			 such application results in continued qualification under section 355(b)(2)(A)
			 of such Code.
					(3)Amendment
			 related to section 515 of the ActThe amendment made by
			 subsection (c) shall apply to taxable years beginning after December 31,
			 2006.
				5.Amendments related to
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users
			(a)Amendments
			 related to section 11113 of the Act
				(1)Paragraph (3) of
			 section 6427(i) is amended—
					(A)by inserting
			 or under subsection (e)(2) by any person with respect to an alternative
			 fuel (as defined in section 6426(d)(2)) after section
			 6426 in subparagraph (A),
					(B)by inserting
			 or (e)(2) after subsection (e)(1) in
			 subparagraphs (A)(i) and (B), and
					(C)by striking
			 alcohol fuel and biodiesel
			 mixture credit and inserting mixture credits and the alternative fuel
			 credit in the heading thereof.
					(2)Subparagraph (F)
			 of section 6426(d)(2) is amended by striking hydrocarbons and
			 inserting fuel.
				(3)Section 6426 is amended by adding at the
			 end the following new subsection:
					
						(h)Denial of double
				benefitNo credit shall be determined under subsection (d) or (e)
				with respect to any fuel with respect to which credit may be determined under
				subsection (b) or (c) or under section 40 or
				40A.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the SAFETEA–LU to which they relate.
			6.Amendments
			 related to the Energy Policy Act of 2005
			(a)Amendment
			 related to section 1306 of the ActParagraph (2) of section
			 45J(b) is amended to read as follows:
				
					(2)Amount of
				national limitationThe
				aggregate amount of national megawatt capacity limitation allocated by the
				Secretary under paragraph (3) shall not exceed 6,000
				megawatts.
					.
			(b)Amendments
			 related to section 1342 of the Act
				(1)So much of
			 subsection (b) of section 30C as precedes paragraph (1) thereof is amended to
			 read as follows:
					
						(b)LimitationThe
				credit allowed under subsection (a) with respect to all qualified alternative
				fuel vehicle refueling property placed in service by the taxpayer during the
				taxable year at a location shall not
				exceed—
						.
				(2)Subsection (c) of
			 section 30C is amended to read as follows:
					
						(c)Qualified
				alternative fuel vehicle refueling propertyFor purposes of this
				section, the term qualified alternative fuel vehicle refueling
				property has the same meaning as the term qualified clean-fuel
				vehicle refueling property would have under section 179A if—
							(1)paragraph (1) of
				section 179A(d) did not apply to property installed on property which is used
				as the principal residence (within the meaning of section 121) of the taxpayer,
				and
							(2)only the following
				were treated as clean-burning fuels for purposes of section 179A(d):
								(A)Any fuel at least
				85 percent of the volume of which consists of one or more of the following:
				ethanol, natural gas, compressed natural gas, liquified natural gas, liquefied
				petroleum gas, or hydrogen.
								(B)Any
				mixture—
									(i)which consists of
				two or more of the following: biodiesel (as defined in section 40A(d)(1)),
				diesel fuel (as defined in section 4083(a)(3)), or kerosene, and
									(ii)at
				least 20 percent of the volume of which consists of biodiesel (as so defined)
				determined without regard to any kerosene in such
				mixture.
									.
				(c)Amendments
			 related to section 1351 of the Act
				(1)Paragraph (3) of
			 section 41(a) is amended by inserting for energy research before
			 the period at the end.
				(2)Paragraph (6) of
			 section 41(f) is amended by adding at the end the following new
			 subparagraph:
					
						(E)Energy
				researchThe term energy research does not include
				any research which is not qualified
				research.
						.
				(d)Amendments
			 related to section 1362 of the Act
				(1)(A)Paragraph (1) of section
			 4041(d) is amended by adding at the end the following new sentence: No
			 tax shall be imposed under the preceding sentence on the sale or use of any
			 liquid if tax was imposed with respect to such liquid under section 4081 at the
			 Leaking Underground Storage Tank Trust Fund financing rate..
					(B)Paragraph (3) of section 4042(b) is
			 amended to read as follows:
						
							(3)Exception for
				fuel on which Leaking Underground Storage Tank Trust Fund financing rate
				separately imposedThe Leaking Underground Storage Tank Trust
				Fund financing rate under paragraph (2)(B) shall not apply to the use of any
				fuel if tax was imposed with respect to such fuel under section 4041(d) or 4081
				at the Leaking Underground Storage Tank Trust Fund financing
				rate.
							.
					(C)Notwithstanding section 6430 of the
			 Internal Revenue Code of 1986, a refund, credit, or payment may be made under
			 subchapter B of chapter 65 of such Code for taxes imposed with respect to any
			 liquid after September 30, 2005, and before the date of the enactment of this
			 Act under section 4041(d)(1) or 4042 of such Code at the Leaking Underground
			 Storage Tank Trust Fund financing rate to the extent that tax was imposed with
			 respect to such liquid under section 4081 at the Leaking Underground Storage
			 Tank Trust Fund financing rate.
					(2)(A)Paragraph (5) of section
			 4041(d) is amended—
						(i)by striking (other than with
			 respect to any sale for export under paragraph (3) thereof), and
						(ii)by adding at the end the following
			 new sentence: The preceding sentence shall not apply with respect to
			 subsection (g)(3) and so much of subsection (g)(1) as relates to vessels
			 (within the meaning of section 4221(d)(3)) employed in foreign trade or trade
			 between the United States and any of its possessions..
						(B)Section 4082 is amended—
						(i)by striking (other than such
			 tax at the Leaking Underground Storage Tank Trust Fund financing rate imposed
			 in all cases other than for export) in subsection (a), and
						(ii)by redesignating subsections (f)
			 and (g) as subsections (g) and (h), respectively, and by inserting after
			 subsection (e) the following new subsection:
							
								(f)Exception for
				Leaking Underground Storage Tank Trust Fund financing rate
									(1)In
				generalSubsection (a) shall not apply to the tax imposed under
				section 4081 at the Leaking Underground Storage Tank Trust Fund financing
				rate.
									(2)Exception for
				export, etcParagraph (1) shall not apply with respect to any
				fuel if the Secretary determines that such fuel is destined for export or for
				use by the purchaser as supplies for vessels (within the meaning of section
				4221(d)(3)) employed in foreign trade or trade between the United States and
				any of its
				possessions.
									.
						(C)Subsection (e) of section 4082 is
			 amended—
						(i)by striking an aircraft, the
			 rate of tax under section 4081(a)(2)(A)(iii) shall be zero. and
			 inserting
							
								an
			 aircraft—(1)the rate of tax
				under section 4081(a)(2)(A)(iii) shall be zero, and
								(2)if such aircraft is employed in foreign
				trade or trade between the United States and any of its possessions, the
				increase in such rate under section 4081(a)(2)(B) shall be
				zero.
								;
				and
						(ii)by moving the last sentence flush
			 with the margin of such subsection (following the paragraph (2) added by clause
			 (i)).
						(D)Section 6430 is amended to read as
			 follows:
						
							6430.Treatment of
				tax imposed at Leaking Underground Storage Tank Trust Fund financing
				rateNo refunds, credits, or
				payments shall be made under this subchapter for any tax imposed at the Leaking
				Underground Storage Tank Trust Fund financing rate, except in the case of
				fuels—
								(1)which are exempt
				from tax under section 4081(a) by reason of section 4082(f)(2),
								(2)which are exempt
				from tax under section 4041(d) by reason of the last sentence of paragraph (5)
				thereof, or
								(3)with respect to which the rate increase
				under section 4081(a)(2)(B) is zero by reason of section
				4082(e)(2).
								.
					(3)Paragraph (5) of
			 section 4041(d) is amended by inserting (b)(1)(A), after
			 subsections.
				(e)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect as if included in the
			 provisions of the Energy Policy Act of 2005 to which they relate.
				(2)Nonapplication
			 of exemption for off-highway business useThe amendment made by
			 subsection (d)(3) shall apply to fuel sold for use or used after the date of
			 the enactment of this Act.
				(3)Amendment made
			 by the SAFETEA–LUThe amendment made by subsection (d)(2)(C)(ii)
			 shall take effect as if included in section 11161 of the SAFETEA–LU.
				7.Amendments
			 related to the American Jobs Creation Act of 2004
			(a)Amendments
			 related to section 339 of the Act
				(1)(A)Section 45H is amended by
			 striking subsection (d) and by redesignating subsections (e), (f), and (g) as
			 subsections (d), (e), and (f), respectively.
					(B)Subsection (d) of section 280C is
			 amended to read as follows:
						
							(d)Credit for low
				sulfur diesel fuel productionThe deductions otherwise allowed
				under this chapter for the taxable year shall be reduced by the amount of the
				credit determined for the taxable year under section
				45H(a).
							.
					(C)Subsection (a) of section 1016 is
			 amended by striking paragraph (31) and by redesignating paragraphs (32) through
			 (37) as paragraphs (31) through (36), respectively.
					(2)(A)Section 45H, as amended
			 by paragraph (1), is amended by adding at the end the following new
			 subsection:
						
							(g)Election to not
				take creditNo credit shall be determined under subsection (a)
				for the taxable year if the taxpayer elects not to have subsection (a) apply to
				such taxable
				year.
							.
					(B)Subsection (m) of section 6501 is
			 amended by inserting 45H(g), after
			 45C(d)(4),.
					(3)(A)Subsections (b)(1)(A),
			 (c)(2), (e)(1), and (e)(2) of section 45H (as amended by paragraph (1)) and
			 section 179B(a) are each amended by striking qualified capital
			 costs and inserting qualified costs.
					(B)The heading of paragraph (2) of
			 section 45H(c) is amended by striking capital.
					(C)Subsection (a) of section 179B is
			 amended by inserting and which are properly chargeable to capital
			 account before the period at the end.
					(b)Amendments
			 related to section 710 of the Act
				(1)Clause (ii) of
			 section 45(c)(3)(A) is amended by striking which is segregated from
			 other waste materials and.
				(2)Subparagraph (B) of
			 section 45(d)(2) is amended by inserting and at the end of
			 clause (i), by striking clause (ii), and by redesignating clause (iii) as
			 clause (ii).
				(c)Amendments
			 related to section 848 of the Act
				(1)Paragraph (2) of
			 section 470(c) is amended to read as follows:
					
						(2)Tax-exempt use
				property
							(A)In
				generalThe term
				tax-exempt use property has the meaning given to such term by
				section 168(h), except that such section shall be applied—
								(i)without regard to
				paragraphs (1)(C) and (3) thereof, and
								(ii)as if section 197
				intangible property (as defined in section 197), and property described in
				paragraph (1)(B) or (2) of section 167(f), were tangible property.
								(B)Exception for
				partnershipsSuch term shall not include any property which would
				(but for this subparagraph) be tax-exempt use property solely by reason of
				section 168(h)(6).
							(C)Cross
				referenceFor treatment of partnerships as leases to which
				section 168(h) applies, see section
				7701(e).
							.
				(2)Subparagraph (A)
			 of section 470(d)(1) is amended by striking (at any time during the
			 lease term) and inserting (at all times during the lease
			 term).
				(d)Amendments
			 related to section 888 of the Act
				(1)Subparagraph (A)
			 of section 1092(a)(2) is amended by striking and at the end of
			 clause (ii), by redesignating clause (iii) as clause (iv), and by inserting
			 after clause (ii) the following new clause:
					
						(iii)if the application of clause (ii) does not
				result in an increase in the basis of any offsetting position in the identified
				straddle, the basis of each of the offsetting positions in the identified
				straddle shall be increased in a manner which—
							(I)is reasonable,
				consistent with the purposes of this paragraph, and consistently applied by the
				taxpayer, and
							(II)results in an
				aggregate increase in the basis of such offsetting positions which is equal to
				the loss described in clause (ii),
				and
							.
				(2)(A)Subparagraph (B) of
			 section 1092(a)(2) is amended by adding at the end the following flush
			 sentence:
						
							A
				straddle shall be treated as clearly identified for purposes of clause (i) only
				if such identification includes an identification of the positions in the
				straddle which are offsetting with respect other positions in the
				straddle..
					(B)Subparagraph (A) of section 1092(a)(2)
			 is amended—
						(i)by striking identified
			 positions in clause (i) and inserting positions,
						(ii)by striking identified
			 position in clause (ii) and inserting position,
			 and
						(iii)by striking identified
			 offsetting positions in clause (ii) and inserting offsetting
			 positions.
						(C)Subparagraph (B) of section 1092(a)(3)
			 is amended by striking identified offsetting position and
			 inserting offsetting position.
					(3)Paragraph (2) of
			 section 1092(a) is amended by redesignating subparagraph (C) as subparagraph
			 (D) and inserting after subparagraph (B) the following new subparagraph:
					
						(C)Application to
				liabilities and obligationsExcept as otherwise provided by the
				Secretary, rules similar to the rules of clauses (ii) and (iii) of subparagraph
				(A) shall apply for purposes of this paragraph with respect to any position
				which is, or has been, a liability or
				obligation.
						.
				(4)Subparagraph (D)
			 of section 1092(a)(2), as redesignated by paragraph (3), is amended by
			 inserting the rules for the application of this section to a position
			 which is or has been a liability or obligation, methods of loss allocation
			 which satisfy the requirements of subparagraph (A)(iii), before
			 and the ordering rules.
				(e)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect as if included in the
			 provisions of the American Jobs Creation Act of 2004 to which they
			 relate.
				(2)Identification
			 requirement of amendment related to section 888 of the American Jobs Creation
			 Act of 2004The amendment made by subsection (d)(2)(A) shall
			 apply to straddles acquired after the date of the enactment of this Act.
				8.Amendments
			 related to the Economic Growth and Tax Relief Reconciliation Act of
			 2001
			(a)Amendments
			 related to section 617 of the Act
				(1)Subclause (II) of section 402(g)(7)(A)(ii)
			 is amended by striking for prior taxable years and inserting
			 permitted for prior taxable years by reason of this
			 paragraph.
				(2)Subparagraph (A)
			 of section 3121(v)(1) is amended by inserting or consisting of
			 designated Roth contributions (as defined in section 402A(c)) before
			 the comma at the end.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 to which they relate.
			9.Amendments related to
			 the Tax Relief Extension Act of 1999
			(a)Amendment
			 related to section 507 of the ActClause (i) of section
			 45(e)(7)(A) is amended by striking placed in service by the
			 taxpayer and inserting originally placed in
			 service.
			(b)Amendment
			 related to section 542 of the ActClause (ii) of section
			 856(d)(9)(D) is amended to read as follows:
				
					(ii)Lodging
				facilityThe term lodging facility means a—
						(I)hotel,
						(II)motel, or
						(III)other
				establishment more than one-half of the dwelling units in which are used on a
				transient
				basis.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Tax Relief Extension Act of 1999 to which
			 they relate.
			10.Amendment
			 related to the Internal Revenue Service Restructuring and Reform Act of
			 1998
			(a)Amendment
			 related to section 3509 of the ActParagraph (3) of section
			 6110(i) is amended by inserting and related background file
			 documents after Chief Counsel advice in the matter
			 preceding subparagraph (A).
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provision of the Internal Revenue Service Restructuring and
			 Reform Act of 1998 to which it relates.
			11.Clerical
			 corrections
			(a)In
			 general
				(1)Paragraph (5) of
			 section 21(e) is amended by striking section 152(e)(3)(A) in the
			 flush matter after subparagraph (B) and inserting section
			 152(e)(4)(A).
				(2)Paragraph (3) of
			 section 25C(c) is amended by striking section 3280 and inserting
			 part 3280.
				(3)Paragraph (2) of
			 section 26(b) is amended by redesignating subparagraphs (S) and (T) as
			 subparagraphs (U) and (V), respectively, and by inserting after subparagraph
			 (R) the following new subparagraphs:
					
						(S)sections
				106(e)(3)(A)(ii), 223(b)(8)(B)(i)(II), and 408(d)(9)(D)(i)(II) (relating to
				certain failures to maintain high deductible health plan coverage),
						(T)section
				170(o)(3)(B) (relating to recapture of certain deductions for fractional
				gifts),
						.
				(4)Subsection (a) of
			 section 34 is amended—
					(A)in paragraph (1),
			 by striking with respect to gasoline used during the taxable year on a
			 farm for farming purposes,
					(B)in paragraph (2),
			 by striking with respect to gasoline used during the taxable year: (A)
			 otherwise than as a fuel in a highway vehicle; or (B) in vehicles while engaged
			 in furnishing certain public passenger land transportation service,
			 and
					(C)in paragraph (3),
			 by striking with respect to fuels used for nontaxable purposes or resold
			 during the taxable year.
					(5)Paragraph (2) of
			 section 35(d) is amended—
					(A)by striking
			 paragraph (2) or (4) of, and
					(B)by striking
			 (within the meaning of section 152(e)(1)) and inserting
			 (as defined in section 152(e)(4)(A)).
					(6)Subsection (b) of
			 section 38 is amended—
					(A)by striking
			 and each place it appears at the end of any paragraph,
					(B)by striking
			 plus each place it appears at the end of any paragraph,
			 and
					(C)by inserting
			 plus at the end of paragraph (30).
					(7)Paragraphs (2) and
			 (3) of section 45L(c) are each amended by striking section 3280
			 and inserting part 3280.
				(8)Subsection (c) of
			 section 48 is amended by striking subsection in the text
			 preceding paragraph (1) and inserting section.
				(9)Paragraphs (1)(B) and (2)(B) of section
			 48(c) are each amended by striking paragraph (1) and inserting
			 subsection (a).
				(10)Clause (ii) of
			 section 48A(d)(4)(B) is amended by striking subsection both
			 places it appears.
				(11)(A)Paragraph (9) of section
			 121(d) is amended by adding at the end the following new subparagraph:
						
							(E)Termination with
				respect to employees of intelligence communityClause (iii) of
				subparagraph (A) shall not apply with respect to any sale or exchange after
				December 31,
				2010.
							.
					(B)Subsection (e) of section 417 of
			 division A of the Tax Relief and Health Care Act of 2006 is amended by striking
			 and before January 1, 2011.
					(12)The last sentence
			 of section 125(b)(2) is amended by striking last sentence and
			 inserting second sentence.
				(13)Subclause (II) of
			 section 167(g)(8)(C)(ii) is amended by striking section
			 263A(j)(2) and inserting section 263A(i)(2).
				(14)(A)Clause (vii) of section
			 170(b)(1)(A) is amended by striking subparagraph (E) and
			 inserting subparagraph (F).
					(B)Clause (ii) of section 170(e)(1)(B) is
			 amended by striking subsection (b)(1)(E) and inserting
			 subsection (b)(1)(F).
					(C)Clause (i) of section 1400S(a)(2)(A)
			 is amended by striking subparagraph (F) and inserting
			 subparagraph (G).
					(D)Subparagraph (A) of section 4942(i)(1)
			 is amended by striking section 170(b)(1)(E)(ii) and inserting
			 section 170(b)(1)(F)(ii).
					(15)Subclause (II) of
			 section 170(e)(1)(B)(i) is amended by inserting , but without regard to
			 clause (ii) thereof after paragraph (7)(C).
				(16)(A)Subparagraph (A) of
			 section 170(o)(1) and subparagraph (A) of section 2522(e)(1) are each amended
			 by striking all interest in the property is and inserting
			 all interests in the property are.
					(B)Section 170(o)(3)(A)(i), and section
			 2522(e)(2)(A)(i) (as redesignated by section 3(d)(2)), are each amended—
						(i)by striking interest
			 and inserting interests, and
						(ii)by striking before
			 and inserting on or before.
						(17)(A)Subparagraph (C) of
			 section 852(b)(4) is amended to read as follows:
						
							(C)Determination of
				holding periodsFor purposes
				of this paragraph, in determining the period for which the taxpayer has held
				any share of stock—
								(i)the rules of
				paragraphs (3) and (4) of section 246(c) shall apply, and
								(ii)there shall not be
				taken into account any day which is more than 6 months after the date on which
				such share becomes
				ex-dividend.
								.
					(B)Subparagraph (B) of section 857(b)(8)
			 is amended to read as follows:
						
							(B)Determination of
				holding periodsFor purposes of this paragraph, in determining
				the period for which the taxpayer has held any share of stock or beneficial
				interest—
								(i)the rules of
				paragraphs (3) and (4) of section 246(c) shall apply, and
								(ii)there shall not be taken into account any
				day which is more than 6 months after the date on which such share or interest
				becomes
				ex-dividend.
								.
					(18)Paragraph (2) of
			 section 856(l) is amended by striking the last sentence and inserting the
			 following: For purposes of subparagraph (B), securities described in
			 subsection (m)(2)(A) shall not be taken into account..
				(19)Subparagraph (F)
			 of section 954(c)(1) is amended to read as follows:
					
						(F)Income from
				notional principal contracts
							(i)In
				generalNet income from notional principal contracts.
							(ii)Coordination
				with other categories of foreign personal holding company incomeAny item of income, gain, deduction, or
				loss from a notional principal contract entered into for purposes of hedging
				any item described in any preceding subparagraph shall not be taken into
				account for purposes of this subparagraph but shall be taken into account under
				such other
				subparagraph.
							.
				(20)Paragraph (1) of
			 section 954(c) is amended by redesignating subparagraph (I) as subparagraph
			 (H).
				(21)Paragraph (33) of
			 section 1016(a), as redesignated by section 7(a)(1)(C), is amended by striking
			 section 25C(e) and inserting section
			 25C(f).
				(22)Paragraph (36) of
			 section 1016(a), as redesignated by section 7(a)(1)(C), is amended by striking
			 section 30C(f) and inserting section
			 30C(e)(1).
				(23)Subparagraph (G)
			 of section 1260(c)(2) is amended by adding and at the
			 end.
				(24)(A)Section 1297 is amended
			 by striking subsection (d) and by redesignating subsections (e) and (f) as
			 subsections (d) and (e), respectively.
					(B)Subparagraph (G) of section 1260(c)(2)
			 is amended by striking subsection (e) and inserting
			 subsection (d).
					(C)Subparagraph (B) of section 1298(a)(2)
			 is amended by striking Section 1297(e) and inserting
			 Section 1297(d).
					(25)Paragraph (1) of
			 section 1362(f) is amended—
					(A)by striking ,
			 section 1361(b)(3)(B)(ii), or section 1361(c)(1)(A)(ii) and inserting
			 or section 1361(b)(3)(B)(ii), and
					(B)by striking
			 , section 1361(b)(3)(C), or section 1361(c)(1)(D)(iii) in
			 subparagraph (B) and inserting or section 1361(b)(3)(C).
					(26)Paragraph (2) of
			 section 1400O is amended by striking under of and inserting
			 under.
				(27)The table of
			 sections for part II of subchapter Y of chapter 1 is amended by adding at the
			 end the following new item:
					
						
							Sec. 1400T. Special rules for mortgage
				revenue
				bonds.
						
						.
				(28)Subsection (b) of
			 section 4082 is amended to read as follows:
					
						(b)Nontaxable
				useFor purposes of this
				section, the term nontaxable use means—
							(1)any use which is
				exempt from the tax imposed by section 4041(a)(1) other than by reason of a
				prior imposition of tax,
							(2)any use in a
				train, and
							(3)any use described
				in section 4041(a)(1)(C)(iii)(II).
							The term
				nontaxable use does not include the use of kerosene in an aircraft
				and such term shall not include any use described in section
				6421(e)(2)(C)..
				(29)Paragraph (4) of
			 section 4101(a) (relating to registration in event of change of ownership) is
			 redesignated as paragraph (5).
				(30)Paragraph (6) of
			 section 4965(c) is amended by striking section 4457(e)(1)(A) and
			 inserting section 457(e)(1)(A).
				(31)Subpart C of part
			 II of subchapter A of chapter 51 is amended by redesignating section 5432
			 (relating to recordkeeping by wholesale dealers) as section 5121.
				(32)Paragraph (2) of
			 section 5732(c), as redesignated by section 11125(b)(20)(A) of the SAFETEA–LU,
			 is amended by striking this subpart and inserting this
			 subchapter.
				(33)Subsection (b) of
			 section 6046 is amended—
					(A)by striking
			 subsection (a)(1) and inserting subsection
			 (a)(1)(A), and
					(B)by striking
			 paragraph (2) or (3) of subsection (a) and inserting
			 subparagraph (B) or (C) of subsection (a)(1).
					(34)(A)Subparagraph (A) of
			 section 6103(b)(5) is amended by striking the Canal
			 Zone,.
					(B)Section 7651 is amended by striking
			 paragraph (4) and by redesignating paragraph (5) as paragraph (4).
					(35)Subparagraph (A) of
			 section 6211(b)(4) is amended by striking and 34 and inserting
			 34, and 35.
				(36)Subparagraphs (A)
			 and (B) of section 6230(a)(3) are each amended by striking section
			 6013(e) and inserting section 6015.
				(37)Paragraph (3) of section 6427(e) (relating
			 to termination), as added by section 11113 of the SAFETEA–LU, is redesignated
			 as paragraph (5) and moved after paragraph (4).
				(38)Clause (ii) of
			 section 6427(l)(4)(A) is amended by striking section
			 4081(a)(2)(iii) and inserting section
			 4081(a)(2)(A)(iii).
				(39)(A)Section 6427, as amended
			 by section 1343(b)(1) of the Energy Policy Act of 2005, is amended by striking
			 subsection (p) (relating to gasohol used in noncommercial aviation) and
			 redesignating subsection (q) as subsection (p).
					(B)The Internal Revenue Code of 1986
			 shall be applied and administered as if the amendments made by paragraph (2) of
			 section 11151(a) of the SAFETEA–LU had never been enacted.
					(40)Subsection (a) of
			 section 6695A is amended by striking then such person in
			 paragraph (2) and inserting the following:
					
						then such
				person.
				(41)Subparagraph (C)
			 of section 6707A(e)(2) is amended by striking section
			 6662A(e)(2)(C) and inserting section
			 6662A(e)(2)(B).
				(42)(A)Paragraph (3) of section
			 9002 is amended by striking section 309(a)(1) and inserting
			 section 306(a)(1).
					(B)Paragraph (1) of section 9004(a) is
			 amended by striking section 320(b)(1)(B) and inserting
			 section 315(b)(1)(B).
					(C)Paragraph (3) of section 9032 is
			 amended by striking section 309(a)(1) and inserting
			 section 306(a)(1).
					(D)Subsection (b) of section 9034 is
			 amended by striking section 320(b)(1)(A) and inserting
			 section 315(b)(1)(A).
					(43)Section 9006 is
			 amended by striking Comptroller General each place it appears
			 and inserting Commission.
				(44)Subsection (c) of
			 section 9503 is amended by redesignating paragraph (7) (relating to transfers
			 from the trust fund for certain aviation fuels taxes) as paragraph (6).
				(45)Paragraph (1) of
			 section 1301(g) of the Energy Policy Act of 2005 is amended by striking
			 shall take effect of the date of the enactment and inserting
			 shall take effect on the date of the enactment.
				(46)The Internal
			 Revenue Code of 1986 shall be applied and administered as if the amendments
			 made by section 1(a) of Public Law 109–433 had never been enacted.
				(b)Clerical
			 amendments related to the Tax Relief and Health Care Act of 2006
				(1)Amendment
			 related to section 209 of division A of the ActParagraph (3) of
			 section 168(l) is amended by striking enzymatic.
				(2)Amendments
			 related to section 419 of division A of the Act
					(A)Clause (iv) of
			 section 6724(d)(1)(B) is amended by inserting or (h)(1) after
			 section 6050H(a).
					(B)Subparagraph (K)
			 of section 6724(d)(2) is amended by inserting or (h)(2) after
			 section 6050H(d).
					(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provision of the Tax Relief and Health Care Act of 2006 to
			 which they relate.
				(c)Clerical
			 amendments related to the Gulf Opportunity Zone Act of 2005
				(1)Amendments
			 related to section 402 of the ActSubparagraph (B) of section
			 24(d)(1) is amended—
					(A)by striking
			 the excess (if any) of in the matter preceding clause (i) and
			 inserting the greater of, and
					(B)by striking
			 section in clause (ii)(II) and inserting section
			 32.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provisions of the Gulf Opportunity Zone Act of 2005 to which
			 they relate.
				(d)Clerical
			 amendments related to the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users
				(1)Amendments
			 related to section 11163 of the ActSubparagraph (C) of section
			 6416(a)(4) is amended—
					(A)by striking
			 ultimate vendor and all that follows through has
			 certified and inserting ultimate vendor or credit card issuer
			 has certified, and
					(B)by striking
			 all ultimate purchasers of the vendor and all that follows
			 through are certified and inserting all ultimate
			 purchasers of the vendor or credit card issuer are certified.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in the provisions of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 to which they relate.
				(e)Clerical
			 amendments related to the Energy Policy Act of 2005
				(1)Amendment
			 related to section 1344 of the ActSubparagraph (B) of section
			 6427(e)(5), as redesignated by subsection (a)(37), is amended by striking
			 2006 and inserting 2008.
				(2)Amendments
			 related to section 1351 of the ActSubparagraphs (A)(ii) and
			 (B)(ii) of section 41(f)(1) are each amended by striking qualified
			 research expenses and basic research payments and inserting
			 qualified research expenses, basic research payments, and amounts paid
			 or incurred to energy research consortiums,.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provisions of the Energy Policy Act of 2005 to which they
			 relate.
				(f)Clerical
			 amendments related to the American Jobs Creation Act of 2004
				(1)Amendment related
			 to section 301 of the ActSection 9502 is amended by striking
			 subsection (e) and redesignating subsection (f) as subsection (e).
				(2)Amendment
			 related to section 413 of the ActSubsection (b) of section 1298
			 is amended by striking paragraph (7) and by redesignating paragraphs (8) and
			 (9) as paragraphs (7) and (8), respectively.
				(3)Amendment
			 related to section 895 of the ActClause (iv) of section
			 904(f)(3)(D) is amended by striking a controlled group and
			 inserting an affiliated group.
				(4)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the provisions of the American Jobs Creation Act of 2004 to
			 which they relate.
				(g)Clerical
			 amendments related to the FSC Repeal and Extraterritorial Income Exclusion Act
			 of 2000
				(1)Subclause (I) of
			 section 56(g)(4)(C)(ii) is amended by striking 921 and inserting
			 921 (as in effect before its repeal by the FSC Repeal and
			 Extraterritorial Income Exclusion Act of 2000).
				(2)Clause (iv) of
			 section 54(g)(4)(C) is amended by striking a cooperative described in
			 section 927(a)(4) and inserting an organization to which part I
			 of subchapter T (relating to tax treatment of cooperatives) applies which is
			 engaged in the marketing of agricultural or horticultural
			 products.
				(3)Paragraph (4) of
			 section 245(c) is amended by adding at the end the following new
			 subparagraph:
					
						(C)FSCThe
				term FSC has the meaning given such term by section
				922.
						.
				(4)Subsection (c) of
			 section 245 is amended by inserting at the end the following new
			 paragraph:
					
						(5)References to
				prior lawAny reference in
				this subsection to section 922, 923, or 927 shall be treated as a reference to
				such section as in effect before its repeal by the FSC Repeal and
				Extraterritorial Income Exclusion Act of
				2000.
						.
				(5)Paragraph (4) of
			 section 275(a) is amended by striking if and all that follows
			 and inserting if the taxpayer chooses to take to any extent the benefits
			 of section 901..
				(6)(A)Subsection (a) of section
			 291 is amended by striking paragraph (4) and by redesignating paragraph (5) as
			 paragraph (4).
					(B)Paragraph (1) of section 291(c) is
			 amended by striking subsection (a)(5) and inserting
			 subsection (a)(4).
					(7)(A)Paragraph (4) of section
			 441(b) is amended by striking FSC or.
					(B)Subsection (h) of section 441 is
			 amended—
						(i)by striking FSC or
			 each place it appears, and
						(ii)by striking FSC’s and in the
			 heading thereof.
						(8)Subparagraph (B)
			 of section 884(d)(2) is amended by inserting before the comma (as in
			 effect before their repeal by the FSC Repeal and Extraterritorial Income
			 Exclusion Act of 2000).
				(9)Section 901 is
			 amended by striking subsection (h).
				(10)Clause (v) of
			 section 904(d)(2)(B) is amended—
					(A)by inserting
			 and at the end of subclause (I), by striking subclause (II), and
			 by redesignating subclause (III) as subclause (II),
					(B)by striking
			 a FSC (or a former FSC) in subclause (II) (as so redesignated)
			 and inserting a former FSC (as defined in section 922),
			 and
					(C)by adding at the
			 end the following:
						
							Any reference
				in subclause (II) to section 922, 923, or 927 shall be treated as a reference
				to such section as in effect before its repeal by the FSC Repeal and
				Extraterritorial Income Exclusion Act of
				2000..
					(11)Subsection (b) of
			 section 906 is amended by striking paragraph (5) and redesignating paragraphs
			 (6) and (7) as paragraphs (5) and (6), respectively.
				(12)Subparagraph (B)
			 of section 936(f)(2) is amended by striking FSC or.
				(13)Section 951 is
			 amended by striking subsection (c) and by redesignating subsection (d) as
			 subsection (c).
				(14)Subsection (b) of
			 section 952 is amended by striking the second sentence.
				(15)(A)Paragraph (2) of section
			 956(c) is amended—
						(i)by striking subparagraph (I) and by
			 redesignating subparagraphs (J) through (M) as subparagraphs (I) through (L),
			 respectively, and
						(ii)by striking subparagraphs
			 (J), (K), and (L) in the flush sentence at the end and inserting
			 subparagraphs (I), (J), and (K).
						(B)Clause (ii) of section 954(c)(2)(C) is
			 amended by striking section 956(c)(2)(J) and inserting
			 section 956(c)(2)(I).
					(16)Paragraph (1) of
			 section 992(a) is amended by striking subparagraph (E), by inserting
			 and at the end of subparagraph (C), and by striking ,
			 and at the end of subparagraph (D) and inserting a period.
				(17)Paragraph (5) of
			 section 1248(d) is amended—
					(A)by inserting
			 (as defined in section 922) after a FSC,
			 and
					(B)by adding at the
			 end the following new sentence: Any reference in this paragraph to
			 section 922, 923, or 927 shall be treated as a reference to such section as in
			 effect before its repeal by the FSC Repeal and Extraterritorial Income
			 Exclusion Act of 2000..
					(18)Subparagraph (D)
			 of section 1297(b)(2) is amended by striking foreign trade income of a
			 FSC or.
				(19)(A)Paragraph (1) of section
			 6011(c) is amended by striking or former DISC or a FSC or former
			 FSC and inserting , former DISC, or former FSC (as defined in
			 section 922 as in effect before its repeal by the FSC Repeal and
			 Extraterritorial Income Exclusion Act of 2000).
					(B)Subsection (c) of section 6011 is
			 amended by striking and
			 FSC’s in the heading thereof.
					(20)Subsection (c) of section 6072 is amended
			 by striking a FSC or former FSC and inserting a former
			 FSC (as defined in section 922 as in effect before its repeal by the FSC Repeal
			 and Extraterritorial Income Exclusion Act of 2000) .
				(21)Section 6686 is amended by inserting
			 FORMER before FSC in the heading thereof.
				
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
